              Case 1:20-cr-00182-VEC Document 29 Filed 04/03/20 Page 1 of 2



RUHNKE & BARRETT
                                                      47 PARK STREET                29 BROADWAY
                                                      MONTCLAIR, N.J. 07042         SUITE 1412
                                                      973-744-1000                  NEW YORK, N.Y. 10006
ATTORNEYS AT LAW                                      973-746-1490 (FAX)            212-608-7949


 DAVID A. RUHNKE (davidruhnke@ruhnkeandbarrett.com)    ◊ JEAN D. BARRETT (jeanbarrett@ruhnkeandbarrett.com)




                                      REPLY TO MONTCLAIR OFFICE


                 LETTER-MOTION TO AMEND CONDITIONS OF RELEASE
                                                                              USDC SDNY
                                             April 3, 2020                    DOCUMENT
                                                                              ELECTRONICALLY FILED
    Served and Filed Via ECF                                                  DOC #:
    Hon. Valerie E. Caproni, U.S.D.J.                                         DATE FILED: 04/03/2020
    Thurgood Marshal United States Courthouse


                                                             MEMO ENDORSED
    40 Foley Square
    New York, N.Y. 10007

                 Re:     United States v. Jonathan Burgos, 20-cr-00182 (VEC)

    Dear Judge Caproni:

           I write, respectfully, seeking Your Honor’s approval of a modification of Mr.
    Burgos’s conditions of release. Specifically, I request that the Court permit Mr.
    Burgos to attend a small private family gathering that occurs each Sunday
    afternoon at his mother’s home in the Bronx. This traditional event includes a
    religious ceremony and a family meal. There are usually 6-10 people in
    attendance. The timing is such that Mr. Burgos would leave his own residence no
    earlier than 3:00pm on Sundays and return home no later than 7:00pm. Because
    he is subject to location monitoring, Pretrial Services could readily verify his
    location during these time periods. I note further that I have been unable to garner
    the approval of the supervising Pre-trial Services Officer or the consent of the
    United States to this application.

          By way of context, Mr. Burgos is one of four defendants named in a one-
    count indictment alleging narcotics trafficking in the Bronx. The indictment
    charges a conspiracy to distribute substances “containing a detectable amount of
    cocaine,” in violation of 21 U.S.C. § 841(b)(1)(C). Such a violation carries no
    mandatory term of imprisonment. He has been on release status since the day of
    his arrest, February 11, 2020, under conditions agreed to by the United States.
    Those conditions include a PRB of $75,000 with two co-signers, home detention,
    electronic monitoring, and supervision by Pretrial Services.
        Case 1:20-cr-00182-VEC Document 29 Filed 04/03/20 Page 2 of 2



RUHNKE & BARRETT                                      HON. VALERIE E. CAPRONI, U.S.D.J.
ATTORNEYS-AT-LAW                                      APRIL 3, 2010 PAGE 2


      Mr. Burgos is presently and gainfully employed, and has been for the past
several years, performing clean-up and maintenance work. He pays child support
via payroll deduction. His job placement has been approved by Pretrial.

      This moderate alteration of the present conditions of confinement would
allow an important positive relationship Mr. Burgos enjoys with his family to stay
in place. His family, from their perspective, wishes to offer familial support to Mr.
Burgos during this trying period, including the charges he faces in this Court.

      Should Your Honor wish to hear from the parties on this proposal, it is my
respectful request that both myself and my client be allowed to participate
telephonically.

      Your Honor’s time and attention to this matter are appreciated.

                                         Respectfully submitted,
                                              /s/
                                         David A. Ruhnke
Via ECF: Juliana Murray, AUSA



     Application DENIED without prejudice. Mr. Burgos is reminded to strictly adhere to
     social distancing guidelines amidst the COVID-19 pandemic; he's encouraged to
     connect with his family through virtual means. At a more appropriate time, when
     social distancing rules have been relaxed, Defendant may renew the request.

     SO ORDERED.                  Date: 04/03/2020




     HON. VALERIE CAPRONI
     UNITED STATES DISTRICT JUDGE
